Title: To John Adams from Alden Bradford, 24 October 1821
From: Bradford, Alden
To: Adams, John


				
					Sir
					Boston, Octo. 24th: 1821
				
				I have a wish to learn who was the writer of the enclosed—There are some just distinctions made, which are not unlike those suggested by James Otis in his Rights of the Colonies in 1764—This, I think, was several years later—& occasioned by a Speech of Hutchinson, who had asserted the Supreme & unlimited power of Parliament; & thence inferd. the duty of submission to its acts, however unjust, oppressive or unconstitutional—I am unwilling to give you trouble—& I assure you, it is not with a view publickly to boast of a correspondence with you—Which, tho’ it would be esteemed the highest honor I could aspire to, I do not think justifiable in every humble individual in the Community—If you can give me some clue to the find the real writer of the paper, you will confer a new obligation on your fellow citizen, who is with most sincere & respectful consideration your obt. Sert.
				
					Alden Bradford
				
				
			